 In the Matterof PHILLIPSPETROLEUM COMPANYandOIL WORKERS -INTERNATIONALUNION, LOCAL 232, C. I. O.Case No. R-4021.-Decided March 17, 1943Jurisdiction:oil refining industry.Investigation and Certification of Representatives:existence of question:, refusalto recognize union because of contract with rival union ; contract subject todefeasance upon thirty days' noticeheldno bar to a determination of repre-sentatives,when contracting party reopened the contract by notifying thecompany of its desire to negotiate a new agreement, and petitioner servicenotice upon the company thirty, days prior to a semiannual period of thecontract ; election necessary.Unit Appropriatefor CollectiveBargaining:all operating and maintenance em-ployees in one of the divisions of the company, including employees at anotherof its plants, watchmen, and guards, but excluding office, supervisory, clerical,meter department, and technical employees.Mr. M. W. Eddleman, Mr. Rex McRoy, and Cllr. Wallace Williams,of Bartlesville,Okla., for the Company..Mr. Tom McCormick,of Tulsa, Okla., andMr. Dial Murphy,ofOklahomaCity,Okla., for the Oil Workers.Mr. Lloyd HigginsandMr. Gerald Andrews,of Oklahoma City,Okla., for the Guild.Mr. Louis Colvin,of counsel to the Board.DECISIONAND-DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Oil Workers International Union, Local232, C. I. 0., herein,called the Oil-Workers, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Phillips Petroleum Company, Bartlesville, Oklahoma,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Henry J.Kent, Trial Examiner. Said hearing was held at Oklahoma City,Oklahoma, on February 22, 1943.At the commencement of the hear-'ing, The 66 Guild, herein called the Guild, moved to intervene.TheTrial Examiner denied the motion on the ground that the. Guild48 N. L. It. B., No. 30.248 PHTLLIiPS PETROLEUM COMPANY249failed to present, evidence of representation among the employees ofthe Company.However, as stated in Section III, below,' the Guild'We shall overrule thedenial of intervention, inasmuch as the Guild's contract with theCompany is sufficient evidence of its interest in this proceeding.TheCompany, the Oil Workers, and the Guild appeared, participated, andwere afforded full opportunity to be 'heard, to examine and _cross-examine witnesses, and to introduce evidence bearing on the issues..The Trial Examiner's rulings made 'at the hearing are free from prej-udicial error and, except as noted,above, are hereby affirmed.Upon-the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPhillips Petroleum, Company operates seven plants in the Okla-homa City, Oklahoma, district, with which we are, here, concerned.During the first 10 months of 1942, the Company produced 32,536,000gallons of aviation gasoline and liquefied petroleum gas products, over50 percent of which was shipped to points outside the State of Okla-homa.During the same period, the Company produced 1,054,000pounds of catalyst materials, 83 percent of which was shipped topoints outside the State of Oklahoma.II.'THE ORGANIZATIONS INVOLVEDOilWorkers International Union, Local 232, is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.The 66 Guild is an unaffiliated labor organization admitting 'tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn March 16, 1937, the Company entered into a contract with acommittee of employee representatives.The Guild is the successor tothe contracting committee. It has continued to administer the con-tract.The contract provides that it shall be effective March 1, 1937,and continuously thereafter, unless canceled ' by mutual agreementof the parties thereto within 30 days prior to the end of any semi-annual period of the contract.On February 2, 1942, the Guild noti-fied the Company that it desired to negotiate a new agreement. - TheGuild repeated its request on January 28, 1943.On November 11,1942, the Oil Workers requested the Company for exclusive recogni-,tioh. "The Company refused this request. - Inasmuch as the Guild 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas reopened its contract with the Company, and the Oil Workers hasserved notice upon the Company 30 days prior to a semi-annual periodof the contract; we find that the contract does not constitute a bar toa present determination of representatives..A statement of a Field Examiner of the Board, introduced intoevidence during the hearing, indicates that the Oil Workers repre-sents a substantial number of employees in the unit hereinafter foundto be appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe Gil Workers urges that all operating and maintenance em-ployees in the gasoline division of the Company in the OklahomaCity area, including employees at the' Edmond plant, watchmen, andguards, but excluding office, supervisory, clerical, meter department,,and technical employees,' constitute an appropriate unit.' The onlycontroversy with respect to the unit concerns guards.The OilWorkers would include such employees, and the Company would ex-clude them., The Guild takes no position with respect to thesepersons.'The Company employs eight persons classified by it as guards;'These employees are deputized, armed, and subject to the Articles ofWar. In accordance with'our'usual policy, we shall exclude guardsfrom the unit.We find that all operating and maintenance employees in the gaso-line division of the Company in the Oklahoma City area, including,employees at the Edmond plant and watchmen, but excluding office,supervisory, clerical, meter department, and technical employees, andguards, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.2V.THE DETERMINATION OF REPRESENTATIVES,We shall direct. that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees -within the appropriate unit who were employed during'The Field Examiner reported that the Oil workers presented 140 authorization cardsbearing apparently genuine signatures of persons whose names appear on the Company's kpay roll of October 1942.There are approximately 298 employees in the appropriate unit.The Guild relies upon its contract with the Company as evidence of its representationamong the Company's employees.2'This is substantially the same unit that is provided for in the contract between theGuild and the Company. PHILLIPS PETROLEUM COMPANY251the pay-roll period immediately preceding the date of the Directionof Election, herein, subject to'the limitations and additions set forth,in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c). of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules, and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Phillips PetroleumCompany, Bartlesville, Oklahoma, an election by secret ballot shall beconducted as early as,possible, but not later than thirty (30) days fromthe date of this Direction, 'under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the, National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction, including any such employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause, to determinewhether they desire to be represented by Oil Workers InternationalUnion, Local 232, affiliated with the Congress of Industrial Organiza-tions, or by The 66 Guild for the purposes of collective bargaining,or by neither.